[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                 FILED
                             No. 05-12772               U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                         Non-Argument Calendar               December 1, 2005
                       ________________________            THOMAS K. KAHN
                                                               CLERK
                 D. C. Docket No. 03-00006-CR-001-HL-5

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JAMES ALBERTIS JORDAN,
a.k.a. Jimp,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________
                            (December 1, 2005)


Before ANDERSON, BIRCH and RONEY, Circuit Judges.

PER CURIAM:
      James Albertis Jordan pro se appeals his 140-month aggregate sentence and

convictions pursuant to a negotiated plea agreement for possession with intent to

distribute cocaine base, 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii), and possession of a

firearm in furtherance of a drug trafficking offense, 18 U.S.C. § 924(c)(1)(A)(i).

We grant the government’s motion to dismiss the appeal on the ground that the

right to appeal the issues raised by Jordan were either waived by the plea

agreement or are improperly raised in a direct criminal appeal.

      Jordan makes two overarching arguments on appeal: (1) there was

insufficient evidence to support his firearm conviction; and (2) his trial counsel

provided ineffective assistance of counsel for two reasons: first, by failing to

investigate whether the drugs involved in his case were cocaine base rather than

cocaine hydrochloride, and second, by failing to “obtain” the maximum Fed. R.

Crim. P. 35 departure for his assistance to the government.

      Jordan was represented by counsel throughout his proceedings in the district

court, including all plea agreement negotiations with the government. The plea

agreements contained a broad appeal waiver provision which stated as follows:

                    Understanding that Title 18, United States Code,
             Section 3752, provides for appeal by a defendant of
             defendant’s sentence under certain circumstances,
             defendant by this agreement waives any right to a direct
             appeal or other review of defendant’s sentence by the
             District Court or Court of Appeals after conviction
             except in the case of an upward departure from the



                                           2
             guidelines pursuant to 5K2.0 and 4A1.3 and any claim of
             ineffective assistance of counsel.

                    Notwithstanding these waivers, the defendant
             expressly reserves the right to file a direct appeal of an
             upward departure pursuant to U.S.S.G. § 4A1.3 (criminal
             history) or § 5K2.0 (offense level) which the Court
             specifies at the time defendant’s waiver as to all other
             U.S.S.G. findings would still be in force and effect,
             notwithstanding defendant’s reserved right to appeal an
             upward departure.

      During the change of plea hearing, the district court explained to Jordan the

consequences of pleading guilty. It also explained the consequences of the appeal

waiver provision explaining, “In this plea agreement you are giving up [a statutory

right to appeal the sentence], and under the terms of the plea agreement, there are

two grounds on which you may appeal the sentence which you receive in this

case.” It then explained those two grounds to Jordan.

      The district court asked Jordan if “he has done for you as your lawyer

everything you want him to do . . . [and if Jordan] was satisfied with this services,”

where Jordan replied, “Yes.” After reviewing the factual basis for the guilty plea

and determining that it was sufficient, the district court found “that the plea will be

freely and voluntarily entered.”

      On June 30, 2003, the district court, having not yet received the

government’s motion for reduction of sentence pursuant to Fed. R. Crim. P. 35(b),




                                            3
sentenced Jordan to an aggregate of 170 months’ imprisonment. Jordan was

represented by counsel until June 30, 2003.

      On June 7, 2004, the government filed a motion for a reduction of sentence

pursuant to Fed. R. Crim. P. 35(b). On April 28, 2005, the district court ultimately

granted the government’s motion for reduction, reducing Jordan’s sentence to an

aggregate of 140 months’ imprisonment.

      This Court has held that broad sentence-appeal waiver provision language,

such as the provision appearing in Jordan’s plea agreement, is enforceable so long

as the defendant enters into the agreement knowingly, intelligently, and voluntarily.

See United States v. Grinnard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005); cf.

United States v. Frye, 402 F.3d 1123, 1129 (11th Cir. 2005); United States v.

Rubbo, 396 F.3d 1330, 1335 (11th Cir. 2005). An unconditional guilty plea, made

knowingly, voluntarily, and with the benefit of competent counsel, generally waives

all non-jurisdictional defects in the defendant’s court proceedings. United States v.

Pierre, 120 F.3d 1153, 1155 (11th Cir. 1997). Jordan does not assert any

jurisdictional defects.

      Jordan’s guilty plea that was neither conditional nor made without the benefit

of competent counsel, and the waiver signed in connection therewith forecloses a

challenge to the sufficiency of the evidence.




                                          4
      The district court, prior to accepting Jordan’s guilty plea, carefully

considered the evidence that sufficiently supported a finding that he possessed the

firearm.

      As to the ineffectiveness of counsel claims, the proper vehicle to assert these

claims is by way of a 28 U.S.C. § 2255 motion in the district court, where the

requisite factual record can be developed. See, e.g., United States v. Bender, 290

F.3d 1279, 1284 (11th Cir. 2002) (citing United States v. Khoury, 901 F.2d 948,

969 (11th Cir. 1990)).

      In any event, at the time the district court was considering the government’s

Rule 35 motion, which was on or after April 29, 2005, Jordan was proceeding

without counsel. The record is insufficient to support the argument that Jordan’s

counsel did not investigate the underlying facts (type of cocaine drug involved,

etc.) leading to Jordan’s negotiated plea agreement with the government.

      The government’s motion to dismiss is GRANTED, and this appeal is

therefore DISMISSED.




                                           5